        Case 2:21-cv-03269-PBT Document 6 Filed 09/15/21 Page 1 of 2




                                                                             Elizabeth Seidlin-Bernstein
                                                                             Tel: 215.988.9774
                                                                             Fax: 215.864.8999
                                                                             seidline@ballardspahr.com




September 15, 2021


By Electronic Filing

Honorable Petrese B. Tucker
U.S. District Court for the
 Eastern District of Pennsylvania
16613 U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

Re:    Lawrence v. DOAR, Inc., 21-CV-3269

Dear Judge Tucker:

Our firm represents defendant DOAR, Inc. in the above-referenced action. We write
regarding DOAR’s August 30, 2021 request for a stay of its deadlines to file motions under
Federal Rule of Civil Procedure 12(b)(6) and any applicable state anti-SLAPP laws pending
a ruling on its anticipated motion to dismiss for lack of personal jurisdiction and improper
venue. See Dkt. No. 4. That deadline is September 28. The Court has not yet ruled on
DOAR’s request.

On September 8, plaintiff filed a letter responding to DOAR’s request. See Dkt. No. 5. In
that letter, plaintiff stated that she intends to seek jurisdictional discovery from DOAR and
that she “agrees for a stay on any Rule 12 motions until” DOAR “fully responds” to those
requests. Id. at 1. Plaintiff subsequently served a set of 22 wide-ranging jurisdictional
discovery requests on DOAR. Those requests are premature, as DOAR has not even filed a
motion and plaintiff has not requested the Court’s permission to take jurisdictional
discovery, which is a prerequisite to obtaining it.

In light of the upcoming deadline for DOAR to file motions under Rule 12(b)(6) and state
anti-SLAPP laws, and given plaintiff’s apparent agreement that the Court should first
determine whether it has jurisdiction before briefing on the merits of her claims begins,
DOAR respectfully requests that the Court enter the proposed order submitted with its
August 30 request and stay the deadlines for filing Rule 12(b)(6) and anti-SLAPP motions so
that the issues of personal jurisdiction and venue can be adjudicated first.
        Case 2:21-cv-03269-PBT Document 6 Filed 09/15/21 Page 2 of 2



Honorable Petrese B. Tucker
September 15, 2021
Page 2


Thank you again for your consideration.

Respectfully submitted,

/s/ Elizabeth Seidlin-Bernstein

Elizabeth Seidlin-Bernstein


cc:    Bruce L. Castor, Jr.
